Probate Court—Jurisdiction to Try Title.—The superior court, sitting in probate, has no jurisdiction to determine questions of title to real estate.Will—Omission of Child, What is.—The words, “when any testator omits to provide in his will for any of his children,” as used in section 1307 of the Civil Code, mean: “When a testator says nothing of a provision,” or “does not insert a provision,” or “fails or neglects to speak of a provision for any of his children.”Will—Omission of Child, What is not.—A testatrix does not omit to provide for her child, so that it will inherit under section 1307 of the Civil Code, when she devises to it land to which her title is imperfect, or to which she has no title at all.Will—Omission of Child—Extrinsic Evidence.—Courts will not look to matters dehors a will to ascertain that the omission to provide for a child is unintentional.